UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7831


CHRISTOPHER MOSBY, a/k/a C. Joseph Mosbey,

                    Plaintiff - Appellant,

             v.

CLARENCE J. DELFORGE, III; ERIK HOOKS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00884-TDS-JLW)


Submitted: August 18, 2021                                   Decided: September 1, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Christopher Mosby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Mosby appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 action. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B). The magistrate judge recommended that Mosby’s § 1983 action be

dismissed as frivolous pursuant to 28 U.S.C. § 1915A. The magistrate judge advised

Mosby that failure to file timely objections could waive appellate review of a district

court’s order based on the recommendation. On November 30, 2020, the district court

determined that no objections had been filed and, after reviewing the matter, adopted the

magistrate judge’s recommendation and dismissed Mosby’s § 1983 action as frivolous.

The record discloses, however, that Mosby timely filed objections to the magistrate judge’s

recommendation. *    Accordingly we vacate the district court’s order and remand for

consideration of Mosby’s timely objections. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           VACATED AND REMANDED




       *
        Mosby “certified” that he placed his objections in the mail on November 18, 2020,
within the 14-day deadline for filing objections. See Houston v. Lack, 487 U.S. 266, 276
(1988) (deeming document filed when given to prison officials for mailing).

                                            2